Citation Nr: 0514246	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-18 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran testified before the undersigned at the RO in 
August 2004.  The transcript from the hearing is of record.  
During the hearing, he submitted additional evidence and 
waived RO consideration of it.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Service connection is currently in effect for diabetes 
mellitus and bilateral lower extremity neuropathy associated 
with diabetes mellitus.

3.  As a result of service-connected disabilities, the 
veteran has effectively lost the use of his feet.  


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment have been met.  
38 U.S.C. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 
3.350, 3.808 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that VA has a duty to assist the 
appellant in the development of fact pertinent to his claim.  
On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  VA has a duty to notify the 
appellant and his representative, if any, of any information 
and evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

A letter was sent to the appellant in April 2004 explaining 
the VCAA, asking him to submit certain information, and 
informing him what evidence and information VA would be 
obtaining.  Further, the rating decision dated July 2002 and 
the August 2002 statement of the case informed the veteran of 
the standards necessary to be eligible for financial 
assistance in the purchase of an automobile or other 
conveyance or adaptive equipment.  Therefore, the Board finds 
that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In light of the favorable decision contained herein, 
that is, the grating of the appellant's claim, it is clear 
that sufficient evidence was developed n this case in this 
respect.

In the present appeal, the veteran is seeking entitlement to 
a certificate of eligibility for entitlement to a certificate 
of eligibility for financial assistance in purchasing an 
automobile or other conveyance and for necessary adaptive 
equipment, or for adaptive equipment.  The veteran contends, 
in essence, that he should be granted a certificate of 
eligibility for financial assistance in the purchase of an 
automobile or other conveyance and adaptive equipment 
therefore because he has lost the use of his lower 
extremities.  See generally 38 U.S.C.A. §§ 3901, 3902.

A certification of eligibility for financial assistance in 
the purchase of one automobile and of basic entitlement to 
necessary adaptive equipment will be made where the claimant 
meets the requirements of paragraphs (a), (b) and (c) of 
38 C.F.R. § 3.808.  The claimant must have had active 
military, naval or air service.  38 C.F.R. § 3.808(a).  One 
of the following must exist and be the result of a disease or 
injury incurred in or aggravated during active military, 
naval or air service:  (i) loss or permanent loss of use of 
one or both feet; (ii) loss or permanent loss of use of one 
or both hands; (iii) permanent impairment of vision of both 
eyes: central visual acuity of 20/200 or less in the better 
eye, with corrective glasses, or central visual acuity of 
more than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; and (iv) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips. 38 C.F.R. § 3.808(b).  A specific 
application for financial assistance in purchasing a 
conveyance is required, and must contain a certification by 
the claimant that only persons properly licensed will operate 
the conveyance.  38 C.F.R. § 3.808(c).

Loss of use of a hand or foot is defined as no effective 
function remaining other than that which would be equally 
well served by an amputation stump at the site of election 
below the elbow or knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).

The veteran is 20 percent service connected for diabetes 
mellitus, 40 percent service connected for left thigh wound, 
40 percent service connected for right lower extremity 
peripheral neuropathy, 20 percent service connected for left 
lower extremity peripheral neuropathy, 20 percent service 
connected for right upper extremity peripheral neuropathy, 20 
percent service connected for left upper extremity peripheral 
neuropathy, 10 percent service connected for amputations of 
the right great and second toes associated with diabetes 
mellitus, and 10 percent service connected for amputations of 
the left great and third toes associated with diabetes 
mellitus.  His combined service-connected disability rating 
is 100 percent.  The Board believes it clear from the record 
that his total service-connected disability picture is 
permanent in nature.

A June 2002 VA examination report showed the veteran to have 
two digits amputated from each foot due to peripheral 
neuropathy, and to be experiencing peripheral neuropathy in 
the plantar surface of the feet.  

A November 2003 VA treatment record shows that the veteran 
was experiencing increased numbness in both feet and was 
experiencing instability due to this numbness.  The veteran 
was supplied with two canes and arrangements were made for 
the veteran to receive training on how to use these canes to 
walk.

In two separate statements by dated March 2002 and September 
2002, a VA clinical specialist stated that the veteran should 
not drive due to the severity of his lower extremity 
neuropathy.  

In the hearing transcript dated August 2004 before a Veterans 
Law Judge, the veteran stated that he is unable to "keep 
track of his feet," which interfered with his ability to 
drive an automobile.  He explained that he was unaware 
whether his foot was on the gas pedal or the brake.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The medical evidence summarized above suggests to the Board 
that there is significant impairment so as to result in a 
situation where the actual remaining function could be 
accomplished equally well by an amputation stump with 
prosthesis.  There is no medical evidence of record to 
dispute this conclusion. The Board finds that entitlement to 
a certificate of eligibility for financial assistance in the 
purchase of an automobile and necessary adaptive equipment is 
warranted. 38 U.S.C.A. § 5107(b).  As adaptive equipment is 
included in this grant, the Board need not consider 
entitlement to adaptive equipment only.


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to allowance for automobile 
and other adaptive equipment is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


